UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-4267


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODERICK DERRELL JONES, a/k/a Coffee, a/k/a Base,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Richard E. Myers, II, Chief District Judge. (4:20-cr-00061-M-1)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Joshua
L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roderick Derrell Jones pled guilty, pursuant to a written plea agreement, to

conspiracy to distribute and possess with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846, and distribution of 50

grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). The

district court sentenced Jones to concurrent terms of 216 months’ imprisonment, below his

advisory Sentencing Guidelines range. On appeal, Jones’ counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether Jones’ sentence is procedurally reasonable. Jones was

informed of his right to file a pro se supplemental brief, but he has not done so. The

Government has moved to dismiss the appeal pursuant to the appellate waiver in Jones’

plea agreement. We affirm in part and dismiss in part.

       “We review an appellate waiver de novo to determine whether the waiver is

enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

enters it “knowingly and intelligently, a determination that we make by considering the

totality of the circumstances.” Id. “Generally though, if a district court questions a

defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11 colloquy

and the record indicates that the defendant understood the full significance of the waiver,

the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

quotation marks omitted).

                                              2
       Our review of the record confirms that Jones knowingly and intelligently waived

his right to appeal his conviction and sentence, with limited exceptions not applicable here.

And we conclude that the sentencing issue counsel pursues in the Anders brief falls

squarely within the scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious grounds for appeal that are outside of the appellate waiver.

We therefore grant in part the Government’s motion to dismiss and dismiss the appeal as

to all issues covered by the appellate waiver. We also deny in part the motion to dismiss

and otherwise affirm. This court requires that counsel inform Jones, in writing, of the right

to petition the Supreme Court of the United States for further review. If Jones requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Jones.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                              3